Case 4:16-cv-01414 Document 627

  
   

iled on 08/14/19 in TXSD_ Page 1 of 8

Oo
)

The Office of Vince Ryan
County Attorney

 

August 14, 2019

The Honorable Lee H. Rosenthal, District Judge
United States Courthouse

515 Rusk Street, Room 11535

Houston, Texas 77002

Re: | Case No. 16-cv-01414; ODonnell et al. v. Harris County, Texas et al.;
In the U.S. District Court for the Southern District of Texas, Houston, Division

Dear Chief Judge Rosenthal:

In accordance with the Court’s Amended Preliminary Injunction, please find the August 3, 2019
through August 11, 2019 weekly report. Of 549 misdemeanor arrestees, there were a total of 53
who were not present for their initial bail hearing, before a Hearing Officer, within 48 hours of

arrest. Please see below:

 
   

| Medical-condition 00016

| Mental-illness or Intellectual-disability 00010

 

| Other reason not present | 00017 |
——|

|
'
|

| Hearing more than 48 hours after arrest | 00011

Sincerely,

/s/ Melissa Spinks
Melissa Spinks

1019 Congress, 15th Floor ¢ Houston, Texas 77002 ¢ Phone: 713-274-5101 ¢ Fax: 713-755-8924
Case 4:16-cv-01414 Document 627 Filed on 08/14/19 in TXSD Page 2 of 8

 

 

 

 

 

 

 

 

 

 

 

INANLYV dad Ayyiqesip 00:01 Ibi
AOITOd | 76S8h77 -TenjoaT[oqUy Jo °N | Groce | 6tozes |! OLOLOEPSL9ZZ
NOLSNOH SSoUT]I- [EIU
b LOd uoTIpuos ony | 00:2
ATAVISNOD | 760%S61 -jeorpayy N] 6tozee Ol OIOL08L9I1L7Z
INAN LAV dad 00:2 Scic]
AOIIOd | £61762 SOX € OLOLOIpSILZZ
NOISNOH 610@/t/8 | 610Z/T/8
INFN LAV dad 00:81 oz:11
AOIIOd | 6ILILII | crozegs | é1ozyg_ | & OLOLOS6SILZZ
NOLSNOH
INFN LUV dad ; ,
00:91 Chl
AOITOd | OZI11ZZ Sox ZI O101066P1L7Z
NOLSNOH 6102/€/8 STOG/CaHE
INFN LAV dad 00°91 LUST
AOITOd | 8Lp8$77 | Grocers | etoziy9 | © OLOLO81SIZZZ
NOLSNOH
INANWLYV ddd Ayriqesip 00:01 $0:81
AOITOd | S9ETssz “Tenjoaq[91U] Jo °N | 61ozes | 6tozzg |! OLOLOEZEEETZ
NOLSNOH SSouT]!-[e}USIAI
INFN LUV dad ;
uOl}Ipuos 00:01 O£:9T
AOIIOd | 6076672 “wipe oN 6 OLOLOZ8PLLIZ
VNAavSva Topol 610Z/E/8 | 610Z/Z/8
ke, ee ee poor |. eek a
TOME eS uasorg| — SU7?S | Gy ee owen
ee er ee ne Od} ae : oe ee

 

 

 

 

 

 

 

 

 

 

6102 ‘TT-€ 8ny Yoday snjeys Apjaam jenuapyu05
Case 4:16-cv-01414 Document 627 Filed on 08/14/19 in TXSD Page 3 of 8

 

LINANLYV dad

 

 

 

 

 

 

 

00:4 0S:91 OLOIOLOIZL7Z
ADIIOd | 9S0ZZLZ SATIEqUIOD IN p
NO.LSNOH 610Z/S/8 | 610Z/P/8 OLOLOS69€07Z
ININ LUV dad , ,
AOVIOd | 0szss91 SOX corte eon ig [Ul OLOLOLO9ILZZ
NOLSNOH
™ Bone 199L66Z sax | 00:91 O€:S1 g OLOLOPILILZZ
NOLSNOH 6107/¥/8 6107/C/8 OLOLO€ILILTZZ
ALNNOO ‘Teproms Sutoq
STYUVH 0} onp Apojsno 00:91 br6l
oO
inawiavaad | 149768! poreBardas N| gtozme | é1oze | 9 O1OL0S661LZz
SAAIYAHS wd
I ‘Teplomns Suloq
gor Tod | 2550262 Cranp APorsnd | ony | OOEL | PSE | OLOL0ZE6I1Lzz
poyedaidas 610Z/P/8 | 610Z/E/8 OLOL0S6L69ZZ
NOLSNOH uw
arb OLEILSZ epee on | 00%E! 1€-02 ' OLOL06E61L7Z
-TeoIps
NOISNOH [ROIpay| 610Z/P/8 | 610Z/E/8 OLOIO8E6ILZZ
LNAN LV dad 00:01 _
AOIIOd | LELOPIZ 4.| cwoces | erecne |S O1OL08PPOLIZ
NOLSNOH

 

 

 

 

 

 

 

 

6TOZ ‘TT-€ Sny Oday snjeis Ajyaam [el}UapiyuOD

 
Case 4:16-cv-01414 Document 627 Filed on 08/14/19 in TXSD Page 4 of 8

 

INYNLYV ddd

 

 

 

 

 

 

 

 

 

uOT}IpuodS 00:2 Or: Cl
AOIIOd | STELLOE mt ON 8 OLOLOSPZZLZZ
-TeOIpS
SOrenor [eoTpoyn| 6102/9/8 | 610Z/S/8
ALNNOO
SRRIVH uonrpuos ony | 00° OZ:1Z
INaWLavaag | 2679S6¢ -[RoIpoyy| N | 6toz9/s | 6tozs/g_ | 8! OPO OOS KAGE
SHATYAHS
INA Lava OILOIOLP6L9ZZ
uonIpuos 00:€z 20:02
AOMIOd | €bL5562 a ON 01 01010P901Zzz
-TeoIpsS
Neos [eoIpoyAl 610Z/S/8 | 610Z/P/8 wroiecneeies
INAWLaVda 00:91 cg
qorlod | coszzez aaryequiod ON | Crozig”eg leone | 6 010106bZ89zz
NOLSNOH
INAWLVda
roe] cee | onan] owl mal, [ste [oy | taumce
NOLSNOH
INAWLVdA Ayypiqestp sare 96:7
AOII0d | pzES96z -Tenqo9][91U] JO ON) owe |evocce |! OLOL0P81697ZZ
NOLSNOH ssoul|I-[eIUOyA]
INAWLVda .
Saarlscme | some oxlmal, (aat |e[gwimetae
NOLSNOH
INANLVda oot ca
AOIOd | IZ1110¢ aandnastp ON] rozce |eroome | é OLOL0860ZLZZ
NOLSNOH
INAW LUV note 9:1
AOII0d | Z96010¢ son 6 OLOLOL981LZZ
Notenon 610z/S/8 | 610Z/E/8

 

 

 

 

 

 

 

 

6TOZ ‘TT-€ 8ny HOday snjejs Apyaamm jeljuapyuoD

 
Case 4:16-cv-01414 Document 627 Filed on 08/14/19 in TXSD Page 5 of 8

 

AINNOO

 

 

 

 

 

 

 

 

STaaVH 00:91 OS:1
so
inawravaaa | “8€19¢ “| 6rozes | 6tozs/s | OnOTOLESChee
SadTaaHS
8 LOd AMIGESIP 00:01 IS:S1
CEST TOE “Tenqoay[91U] 10 ON | 77 | v OIOLOLESZLZ
ATAVLSNOO ssourt-pemayy 6107/8/8 | 610Z/L/8
INFN LUV da 00:2 —T
ADITOd | 8€08S0z Sox 9 OIOLOE601LZ7
NOISnoH 6107/8/8 | 610Z/6Z/L
INFN LUV dad . ;
NW 00:91 02:77
AOITOd | LEcerZl oN € O1OL067PZL7
oandnis
NOLSNOH jeandnisip 610Z/L/8 | 6107/9/8
ININLAV ddd oni eT
ADIIOd | 9ZE010Z eanerodoooun ON | crozie | étocove | | OIOLOLEETLZ
NOLSNOH
INFN LUV da ; ;
uOl}IpuoS 00:€Z 9S:0
AOITOd | E1ETI0€ 5 oN v1 OIOLOLECTLZ
-[BoIpe
NOLsnoH [RoIpay 6107/9/8 | 610Z/S/8
INANLYV dad Ayiqestp 00:02 op]
AOIIOd | LOvITEz TenjoaT]oruy Jo ON | érozare | etozoyg | OIOLOLOEZIZ
NOLSNOH SSOUT]I-[BIUIIA]
INANLaVdad Ayiqesip 00:¢1 eLHI
ADIIOd | L8€188z “Tenjooq]orU] Jo °N | grove | elozere | 8 OIOLOS6ZZLZ
NOLSNOH SSoUuT]!-[e}UI

 

 

 

 

 

 

 

 

6T0Z ‘TT-€ 8ny YOday snjejs Apjaam [e!}UaplJUuoD

 
Case 4:16-cv-01414 Document 627 Filed on 08/14/19 in TXSD Page 6 of 8

 

Ayyiqesip

 

 

 

 

 

 

 

 

 

L lod 00:01 I€:€Z
IZZ99LI -[eN99T]91UT 10 ON Ol OLO10L9¥69zz
AIAVLSNOO SsoUT|E femusyy 610Z/6/8 | 610Z/8/8
INAW LAVA oot aaa
AOIIOd | €96z002 AALLVEWOO ON| croziee lerovee | 0! OLOLO6PhZ9ZZ
ALYOd V1
ae OrlOd 96Z9L9Z OB TPHO? on | 20-7 red SI 010100097Lzz
-TeoIps
RoIenOn [eoTpoyn| 610Z/6/8 | 610Z/8/8
LNAW Lav dad yom
puoo 00:2 PeEl
AOIIOd | LISSILZ mt ON Ll OLOLO9E9ZLZZ
-TeoIps
NOLSNOu [eoIpew 610Z/6/8 | 610Z/8/8
INAW LUV
uOTIpuod 00:2 6E:ZI
AOIIOd | 0L069bz ON ZI O1OLOPISssoz
-TeoIps
oreaGe [eoTpoyy| 610Z/6/8 | 610Z/8/8
INaW LY Vdad .
osoy 00:€2 SS:€Z
AOIIOd | OL60¢+1 ON ¢ OLOLOSE90LZZ
do O
Notsnod rod aaequios 610z/8/8 | 6LOZ/L/8
bp Lod 00:81 00:11
so
ATAVLSNOO | CPEPS9IT X | 6rozss | 6tozog | € OLolocosTzLcc
Ayt]Iqesip 00°91 8c:01
€1SS697 -]eN49a][9}U] JO ON 6107/8/8 610Z/9/8 EI OLOLOIPrZLZZ
SSOU]]I-[RIUST\
AINNOO
SRRIVH osoy 00:81 Sb:01
Oo
LNaWLavaaa | 7! £66¢ rod oanequios N | 6rozes | 6tozte | UE OTOLO6ESCLEC
SAATRIGHS

 

 

 

 

 

 

 

 

6T0Z ‘TT-€ 8ny Yoday snjejs Ajjyaaym jeluap!yuoD

 
Case 4:16-cv-01414 Document 627 Filed on 08/14/19 in TXSD Page 7 of 8

 

    

 

    

 

 

 

 

 

 

LNAWLYVdad ; ;
sorta |zseuese | asnmauvo) on) ag | Sey [EE | guclaceaner
NOLSNOH
OLOLOIZSS0zz
110d] ¢ 2914 WOHIpuod on | 00°€1 Sb:9 SI OLO1007TSS0zZ
ATAV.LSNOO -[ROIpoy 610Z/01/8 | 610Z/0I/8 OLOLO6ISSO7Z
0101081 SS0zz
LNAWLUV ddd Ayyiqestp , ,
HONIOd | s1S0v~ | -temoqtarqs0] ON Tocigrg | grazie |® | orotoczazzee
NO.LSNOH SSOUT]I-[eIUSI]
INANLYV dda Ayiqesip 00:2 Zech
AOIIOd | 90€LEZ ~Jenyo9]]9}U] IO °N | 6rozors | é1ozeg | 9! OL01007Z877z
NOLSNOH SSoUT]I-[eWUS|y
INANLYV dad Cd ‘eandnuisrp
AOIIOd shes § Ld 00:02 bb:€7 TS See
ZIOLEST 3 3 ON S OLOLOOL6EETZ
NOLSNOH Urxojop Sas 610Z/6/8 | 6107/8/8 01010696622
HLNOS UI OSOH sod
NOISIAIG
NOSUV ; ,
WorIpuos ony | 00°81 Lv81
INARI dad 8E08S07 -jeoIpayy N| 61ozes | etozes | 2 0101080977
NOLSNOH
LNAWLUV ddd ; ,
WorIpuos 00:81 8b:L1
AOITOd | 99Sb1 vz ON 6 O10109997LZz
- 3
NOISNOH [eoIpsy| 6107/6/8 | 6107/8/8

 

 

 

 

 

 

 

 

 

6T0Z ‘TT-€ 3ny WOday snjejs Apjaam jeljuapiyuoD
Case 4:16-cv-01414 Document 627 Filed on 08/14/19 in TXSD Page 8 of 8

 

 

LINYNLYV dad

 

 

 

 

 

 

uOTIpuoS 00:91 LZ:0Z
AOIIOd | Lp€87z mt ON 91 OLOLOOZOELZZ
-TeOl
NOTsnon [eoIpoy 6IOZ/TL/8 | 610Z/01/8
ALNNOD
SRRIVH 00:€1 IE€1
dandnis oO
INawLavaad | 1789"e< HenastP N | 6tozts | 6tozove | 2! OLOTOOTOELCC
SddRIaHS
INaWLYVda
uontpuos 00:01 00:€z
AOIIOd | 129L€6Z Ht ON ZI OLOLOS8SSZLZZ
-jeo
NG encn [eoIpoynl 6IOZ/IL/8 | 6LOZ/L/8
INaWLYVdad 3uI09 00: —_
AOIIOd | 81Z0E0z 0} pasnyo ON| Corte |erocove | 0! OLOLOZZ6LSZZ
NOLSNOH OSOH Jed
INAW LUV
uonIpuos 00:€Z 9¢:8
AOII1Od | 689bZS1 wt oN g OLOLOZE6TLZZ
-TBOIPS
orton [eoIpo 610Z/0L/8 | 6IOZ/O1/8
‘oseo
S6P9S8Z ayeor[dnp uo ony | 99°91 ¢ OLOLOZ9SZLZZ
6I0Z/OI/8

 

 

pojueis gyid

 

 

 

 

 

 

6102 ‘TT-€ 8ny YOday snjeis A}yaaM jelUaplyuOD

 
